Title: To Thomas Jefferson from Charles Willson Peale, 5 March 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  Dear Sir
                  Museum March 5th. 04.
               
               Yours of the 27th. Ult. and 1st. Instant I have received.—A Polygraph with the alterations you desire, and also Brunelle’s, which I have borrowed for your inspection, will both be sent by a Packet, said to sail on wednesday next.
               
               The defects of the Pens in that which Mr. Latrobe lent you, I can readily account for, therefore it is easily cured. I have much to say on this subject, and doubt not of giving you pleasure in the use of this Machine, when so complete as I know I can make it. but I have not time at present to explain—I will in my next.
               I am with the highest regard your friend
               
                  C W Peale
               
            